Citation Nr: 1811354	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Philadelphia, Pennsylvania Regional Office (RO). 

Effective June 2016, a total disability evaluation based on individual unemployability is in effect. 

In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In April 2015 and July 2016, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's obstructive sleep apnea was not caused by his medication used to treat his service-connected disabilities.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for obstructive sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131 (2012). 38 C.F.R. §§ 3.303, 3.310 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a June 2010 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The June 2010 notice was issued to the Veteran prior to the July 2010 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met. 

II. Analysis

Service connection shall be granted on a secondary basis under 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder caused or aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In an April 2014 written statement, the Veteran clarified that he is not claiming his obstructive sleep apnea (OSA) was caused by his active service. Rather, he contends that his OSA was caused by medication he takes for his service-connected posttraumatic stress disorder, chronic fatigue syndrome and right knee disabilities. 

In a 2005 VA treatment record, the Veteran reported experiencing nighttime awakenings, snoring and almost falling asleep while driving. The Veteran also reported that his weight had fluctuated. 
An April 2006 VA treatment record revealed that in March 2006, the Veteran underwent an in-home sleep study that resulted in a diagnosis of OSA. At the time of the in-home sleep study, the Veteran weighed 195 pounds.

In June 2010, the Veteran was afforded a VA examination. The Veteran weighed 232 pounds and was noted as obese. The examiner opined that the Veteran's OSA was not caused by his service-connected disorders because no medical information indicated that the disabilities caused OSA.   

In March 2014, the Veteran was afforded another VA examination. The examiner opined that the Veteran's OSA was not caused by the medication used to treat his service-connected disabilities. The examiner explained that the Veteran was diagnosed with OSA approximately 19 years after service discharge and no medical literature indicated that that Veteran's medication causes OSA. 

In an August 2015 addendum to the March 2014 VA examination, the examiner opined that the Veteran's OSA was not caused by the medication used to treat his service-connected disabilities. The examiner explained that there was no general medical consensus that the Veteran's medication causes OSA. The examiner also explained that certain risk factors place an individual at a higher risk of developing OSA, to include male gender, obesity, alcohol consumption and smoking. 

In an August 2016 addendum, the VA examiner again opined that the Veteran's OSA was not caused by the medication used to treat his service-connected disabilities. The examiner explained that although the Veteran's medication has a side effect of weight loss, the Veteran actually gained approximately 30 pounds during the time period he was using medication - February 2006 (224 pounds) to August 2016 (256 pounds). 

In support of his claim, the Veteran submitted a Board decision that granted service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD). The Veteran is not seeking service connection for his OSA as secondary to service-connected PTSD, and to the extent that the Veteran contends that his claim for service connection should be recognized based on determinations made in claims for benefits made by other veterans, prior Board decisions are not precedential. 38 C.F.R. § 20.1303. 

The Veteran also submitted a June 2011 internet article titled "Central sleep apnea" and a December 2012 internet article titled "Vets with PTSD and sleep apnea less likely to use CPAP." The June 2011 article discussed the symptoms and treatment of central sleep apnea, a diagnosis not in effect. The December 2012 article discussed how some veterans with PTSD were less likely to use a CPAP. Both internet articles are of low probative value because they do not take into account the specific facts and circumstances presented in the Veteran's appeal.  

Written statements by the Veteran's mother and former spouse indicated that prior to service entrance, the Veteran did not have snoring difficulties. The Veteran's mother and former spouse also indicated that within the first year after service discharge, they noticed that the Veteran snored loudly and experienced difficulty breathing during his sleep. These lay statements are of low probative value because they do not address the issue on appeal: the question of the etiology of OSA is a medical determination. 

A preponderance of the evidence is against a finding that the Veteran's medication used to treat his service-connected disabilities caused his OSA. When the Veteran was diagnosed with OSA in March 2006, he weighed 195 pounds. In June 2010, the Veteran weighed 232 pounds and was clinically found to be obese. In the August 2015 and August 2016 addendums, the VA examiner opined that the Veteran's OSA was not caused by his medication used to treat his service-connected disabilities; rather, certain risk factors placed the Veteran at a higher risk of developing OSA, such as male gender and obesity. The VA examiner explained that although the Veteran's medication had a side effect of weight loss, the Veteran actually gained approximately 30 pounds during the time period he was using the medication. Therefore, service connection is not warranted.  

	


ORDER

Service connection for obstructive sleep apnea is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


